July 30, 2007 VitalTrust Business Development Corp. Board of Directors 3000 Bay Point Drive Suite 910 Tampa, FL 33623 RE: Resignation Dear Mr. Chairman: The undersigned, June Nichols, currently a Member of the Board of Directors of VitalTrust Business Development Corp, a Nevada corporation, submits this as my letter of resignation and I do therefore resign as a Director of the Company. I have no disagreements with the Board, the auditors or any of the officers of the Company regarding accounting issues or any other aspect which would require disclosure. I hereby consent to attachment of a conformed copy of this resignation to a Form 8K. Sincerely, /s/ June Nichols
